Title: To Alexander Hamilton from Marquis de Rouvray, 15 August 1795
From: Rouvray, Marquis de
To: Hamilton, Alexander


New York, August 15, 1795. States that in March, 1790, he gave Henri Jacques Guillaume Clarke, an agent of the Duke of Orleans, two “billets d’honneur” in the amount of twelve thousand livres to cover the cost of a debt incurred by his son for a commission as captain in the Hussars. Complains that Clarke’s suit, commenced in the United States to recover the amount of the notes, is not valid, for the sale of commissions was illegal, that “billets d’honneur” were not negotiable, that Clarke had not demanded payment when the notes were due, and that French rather than United States courts should have jurisdiction over such matters.
